DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1404” has been used to designate both a flow chamber and some component or portion of the handle in Fig. 35; reference character “162” has been used to designate both validation sensors in the drawings and orientation sensors in the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1002a.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Line 10-10, Line 23-23, Element 38B, Element 3466.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implied phrasing, specifically the phrase "the present disclosure generally relates to" in the first line.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0090, “processing element 252” should be “processing element 152” in accordance with prior references throughout the specification and the drawings.
In paragraph 0101, each instance of “fluid level sensor 262” should be “fluid level sensor 162” in accordance with prior references throughout the specification and the drawings.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow or level of urine" in lines 3-4 of the claim.  There is insufficient antecedent basis for the term “the… level of urine” in this limitation in the claim. It is suggested that the limitation be amended to “the flow or a level of urine”. 
Claim 2 recites the limitation “a fill level of urine” in line 3 of the claim. There is insufficient clarity in this limitation, as it is not clear whether “a fill level of urine” is a separate metric or if it is the same as the “level of urine” mentioned in line 4 of claim 1. The limitation is currently interpreted to be 
Claim 25 includes the limitation “measuring urine level and duration data obtained by the uroflowmeter” in line 3 of the claim. There is insufficient clarity in this limitation; at present the limitation reads as though some additional means is measuring data which has already been obtained by the uroflowmeter, in which case some essential element is missing from the claim. The claim is presently interpreted to refer to using the uroflowmeter to measure urine level and duration. It is suggested that the limitation of the claim be rewritten as “measuring urine level and duration data using the uroflowmeter” or similar. 
Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the order of, or step including, the limitation of providing additional data. It is not clear whether the additional data of claim 26 is provided during the same step as obtaining urine level and duration data, or if this data is meant to be provided at some later time so that it can be included any of the analysis, determination, or graphical output steps. This limitation is currently interpreted to refer to additional data being provided in the same step that urine level and duration data are transmitted to the voiding diary system. It is additionally unclear whether the limitation “bedtime and awake time” in the last line of the claim is meant to refer to two separate parameters, or if the method may require only one of either a user’s bedtime or the user’s awake time. This limitation is currently interpreted to refer to two separate parameters. It is suggested that this limitation be amended to either “bedtime, and awake time” if the parameters are meant to be separate, or to “both bedtime and awake time” or similar if the parameters are meant to be included together.

Claims 3-13 are further rejected under 35 U.S.C. 112(b) as being indefinite due to their dependence on claims 1 and 2, which have been determined to be indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "measuring urine level and duration data obtained by the uroflowmeter; transmitting the urine level and duration data 
	Claim 25 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 25, the limitations "measuring urine level and duration data obtained by the uroflowmeter; transmitting the urine level and duration data and a timestamp to the voiding diary system: analyzing the urine level data; determining a urine flow rate and a urine volume; and generating a graphical output of the urine flow rate, duration, urine volume and timestamp data to develop a treatment plan" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites “a method of processing data from a uroflowmeter, the method comprising: providing a uroflowmeter in communication with a voiding diary system”. This additional limitation constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic uroflowmeter for measuring various parameters of urine flow, which Oliva (U.S. 20200268303 A1) describes as conventional in its description of a “conventional uroflowmetry systems” as well as “conventional methodologies” (Paragraph 0005).

	In Step 2B, claim 25 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 25 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 25, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 25, or comprise significantly more than the limitations of claim 25.
Besides the abstract idea of claim 25, claim 26 recites the limitation “providing additional data including at least one of data related to total volume of urine output, fluid intake, bladder leaks, bedtime and awake time.” The claim element of claim 25 of a method of processing data from a uroflowmeter is recited with a high level of generality (as written, the various steps including providing additional data may be carried out by a person in any undefined manner such as making a visual 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemke (WO 9925246 A1).
Regarding claim 1, Lemke teaches a uroflowmeter (Page 2 of translation, description—device for measuring urine flow with a pan for collecting urine; Device 1, Figs. 1-3) comprising: a flow chamber configured to receive a flow of urine (Device 1, Fig. 1); a magnet associated with the flow chamber (Magnet 23, Fig. 1) and configured to move in response to the flow or level of urine in the flow chamber (Page 6-7 of translation, description—weight force generated by urine entering the collecting trough causes the trough to rotate around the bearing and magnet 23 arranged in the side wall of the collecting trough is moved downward); and a sensor adjacent the magnet (Measuring element/Hall sensor 33, Fig. 3) and configured to detect a movement of the magnet (Page 7 of translation--the magnet moving causes its distance from the measuring element to increase, the changed distance is detected by the measuring element 33).
Regarding claim 2, Lemke teaches the uroflowmeter of claim 1, wherein: the uroflowmeter further comprises a float within the flow chamber (Page 6 of translation--Collecting trough 11 is held in a floating or suspended rest position above the magnets), the float positionable according to a fill level of 
Regarding claim 3, Lemke teaches the uroflowmeter of claim 2, wherein: the arm and the magnet are connected to one another about a pivot axis (Baffle plate 13 is connected to both magnet 23 and collecting trough 11, bearing 15 corresponds to a pivot axis, Figs. 1 and 3); the magnet rotates about the pivot axis (Arrow 63 shows rotation about the pivot axis of the bearing, which would change the angular position of the magnet 23, Fig. 4) in response to movement of the float (Page 6 of translation--Weight of the urine in the collecting trough results in deflection of the trough from the rest position; Deflection of collecting trough 11 causes movement of magnet 23, Fig. 5); and the sensor further detects a change in an angular position of the magnet (Page 6 of the translation—the change in the distance between the magnets 23 and 25 is detected by a Hall sensor 33).
Regarding claim 5, Lemke teaches the uroflowmeter of claim 1, further comprising a funnel (Page 5 of the translation, collecting trough 11 is essentially funnel-shaped) that directs the flow of urine into a reservoir space of the flow chamber (Page 5, collecting trough 11 is arranged above a urinal 3; Page 6 of the translation—urine is led from the outlet of the first collecting trough 11 into a second collecting trough 28, then through another outlet into the urinal).
Regarding claim 6, Lemke teaches the uroflowmeter of claim 5, wherein the funnel produces a smooth flow of urine into the flow chamber (Page 4 of the translation--The collection trough may include a protective grille which smooths and dampens the urine jet).
Regarding claim 7, Lemke teaches the uroflowmeter of claim 1, wherein: the flow chamber defines an inlet that receives the flow of urine (Page 6 of the translation—urine jet is directed against 
Regarding claim 8, Lemke teaches the uroflowmeter of claim 7, wherein the outlet is defined by a T-shaped slot (Lower curved area of collecting trough 11 is a hollow slot that is substantially T-shaped in a vertical cross-section, wherefrom urine drains via an outlet hole 12, Figs. 1 and 3)
Regarding claim 9, Lemke teaches the uroflowmeter of claim 7, further comprising electronics (Piezoelectric film 17, measuring amplifier 35, processor 37, output unit 7, Fig. 3) that determine a fill volume of the flow chamber (Page 3 of the translation—weight of the liquid is determined via the distance between the collecting trough and the measuring element) using the movement of the magnet (Page 6 of the translation—the change in the distance between the magnets 23 and 25 is detected by a Hall sensor 33).
Regarding claim 12, Lemke teaches the uroflowmeter of claim 7, further comprising a funnel at least partially received within the inlet and having one or more contoured surfaces (Collection trough 11 is at least partially positioned within the open upper face of the urinal 3, collection trough 11 has contoured surfaces, Fig. 1 and 3).
Regarding claim 13, Lemke teaches the uroflowmeter of claim 2, the float further comprising a structural member adapted to prevent the flow of urine from overrunning a top of the float (Page 4 of the translation—protective grill 19 smooths and dampens the urine jet; Page 6 of translation—urine jet 
Regarding claim 14, Lemke teaches a uroflowmeter (Page 2 of translation, description—device for measuring urine flow) comprising: a flow chamber defining a reservoir space (Device 1, Fig. 1), the reservoir space having an inlet configured to receive a flow of urine (Page 6 of the translation—urine jet is directed against the baffle plate; baffle plate 13 is arranged within the open upper portion of urinal 3 of device 1, Fig. 1) and an outlet, positioned away from the inlet, and configured to empty the reservoir space (Page 6 of the translation—urine is led from the outlet of the first collecting trough 11 into a second collecting trough 28, then through another outlet into the urinal; Page 3 of the translation—the device can thus be used in any normal toilet bowl…or in a conventional urinal in order to drain the urinal chamber of the device); a funnel at least partially received within the inlet and having one or more contoured surfaces (Fig. 1 and 3—collection trough 11 is at least partially positioned within the open upper face of the urinal 3, collection trough 11 has contoured surfaces); and electronics associated with the flow chamber responsive to the flow of urine (Piezoelectric film 17, measuring amplifier 35, Hall sensor 33, processor 37, output unit 7, optical color sensor 39, Fig. 3).
Regarding claim 15, Lemke teaches the uroflowmeter of claim 14, where the electronics comprise a sensor (Hall sensor 33, optical color sensor 39, Fig. 3) associated with the flow chamber that detects a parameter of urine received in the chamber (Page 6 of the translation—optical color sensor additionally provided to determine color change…urine is passed into the collecting trough, which increases its weight…and deflects it around the bearing…change in distance between magnets is detected by a Hall sensor).
Regarding claim 16, Lemke teaches the uroflowmeter of claim 15, wherein: the uroflowmeter further comprises a magnet (Magnet 23, Fig. 1 and Fig. 3) positionally responsive to the flow of urine (Page 6-7 of translation, description—weight force generated by urine entering the collecting trough 
Regarding claim 17, Lemke teaches the uroflowmeter of claim 14, where the flow chamber comprises contoured side walls (Collecting trough 11 of device 1 includes curved walls, Fig. 1 and Fig. 3).
Claims 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt (U.S. 20200209044 A1).
Regarding claim 25, Holt teaches a method of processing data from a uroflowmeter, the method comprising: providing a uroflowmeter (Urine measurement device 100, Figs. 1A-1D) in communication with a voiding diary system (Paragraph 0104—at least one of the controller, mobile device...generates a voiding diary); measuring urine level (Paragraph 0097—controller is configured to measure or calculate at least one of flow rate; urine height and volume) and duration data (Paragraph 0071—indicate the beginning and/or end of a voiding event during which measurement occurs) obtained by the uroflowmeter; transmitting the urine level and duration data (Paragraph 0097—volume is transmitted to an external device using the communication module) and a timestamp (Paragraph 0105—the data transmitted includes at least one of date and time of events) to the voiding diary system; analyzing the urine level data (Paragraph 0043—device is also capable of performing portions of a urine analysis test); determining a urine flow rate and a urine volume (Paragraph 0104—properties can include volume and flow rate); and generating a graphical output of the urine flow rate, duration, urine volume and timestamp data (Paragraph 0104—can generate reports and/or can track various properties of urine over time including flow rate, volume; Paragraph 0105—the data transmitted includes at least one of date and time of events) to develop a treatment plan (Paragraph 0104—the data collected can be accessed remotely by physicians and other health providers).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Muller (U.S. Patent No. 4569090 A)
Regarding claim 19, Lemke teaches the uroflowmeter of claim 14 as shown in paragraph 22 of this action; however, Lemke does not teach wherein the outlet is a triangular-shaped slot. Teaches a urine collection device including an overflow hole shaped like a triangle (Column 4, lines 19-20—Overflow hole 40 in the form of an inverted triangle). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the triangular hole of Muller in order to predictably improve the ability of the device to drain rapidly, which would prevent overflowing, which would cause inaccurate measuring of a urine volume.
Regarding claim 20, Lemke teaches the uroflowmeter of claim 14 as shown in paragraph 22 of this action; however, Lemke does not teach where the triangular-shaped slot empties the reservoir space at an increasing rate as the reservoir space fills with urine. Muller teaches a urine collection device including an overflow hole shaped like a triangle wherein the hole empties urine at an increasing rate as .
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Holt.
Regarding claim 21, Lemke teaches the uroflowmeter of claim 14 as shown in paragraph 22 of this action; however, Lemke does not teach the uroflowmeter further comprising a detachable handle. Holt teaches a uroflowmetry device including a disposable container portion and a reusable handle portion which can be detached from a used container and reattached to a new container (Paragraph 0068—container portion is disposable…electronics portion is not disposable and is intended to be reused multiple times…electronics portion is built into a handle on the container portion). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the detachable handle of Holt in order to predictably improve the portability of the device in a hygienic manner, as the handle would allow the device to be held rather than requiring a mount, while also preventing the user’s hands from coming into contact with the flow chamber of the device.
Regarding claim 22, Lemke teaches the uroflowmeter of claim 14 as shown in paragraph 22 of this action; however, Lemke does not teach wherein the handle houses one or more of the electronics. Holt teaches a uroflowmetry device including a handle which may contain an electronics portion (Paragraph 0068—container portion is disposable…electronics portion is not disposable and is intended to be reused multiple times…electronics portion is built into a handle on the container portion). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the detachable handle of Holt in order to predictably improve the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.